FILED
                            NOT FOR PUBLICATION                                 MAR 14 2011

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

JACKIE MORRIS,                                    No. 10-35002

              Plaintiff - Appellant,              D.C. No. 3:08-cv-00382-MA

  v.
                                                  MEMORANDUM*
COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

              Defendant - Appellee.


                  Appeal from the United States District Court
                           for the District of Oregon
                Malcolm F. Marsh, Senior District Judge, Presiding

                            Submitted March 10, 2011**
                                Portland, Oregon

Before: THOMAS and GRABER, Circuit Judges, and MAHAN,*** District Judge.

       Plaintiff Jackie Morris timely appeals the district court’s decision to affirm

the Commissioner of Social Security’s denial of supplemental social security

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
              The Honorable James C. Mahan, United States District Court Judge
for the District of Nevada, sitting by designation.
disability benefits. We review de novo the district court’s judgment that the

Commissioner supported his decision with substantial evidence and applied the

correct legal standards. Berry v. Astrue, 622 F.3d 1228, 1231 (9th Cir. 2010). As

the Commissioner carried his burden under 20 C.F.R. § 416.960(c)(2) of showing

that Plaintiff could perform substantial gainful work existing in significant

numbers in the national economy, taking into consideration Plaintiff’s residual

functional capacity, age, education, and work experience, we affirm the judgment

of the district court.

       1. Substantial evidence supports the administrative law judge’s ("ALJ")

determination that Plaintiff could sustain light work. Plaintiff’s medical reports

consistently showed that she did not have a severe mental impairment and that she

had a good range of motion despite her neck condition. Two doctors concluded

that Plaintiff had no physical limitations at all.

       Substantial evidence also supports the ALJ’s finding that Plaintiff

exaggerated her symptoms, so the ALJ could choose not to credit her testimony

about what she could and could not do. For example, Plaintiff told her

psychologist that she had undergone "multiple back surgeries," when in fact she

had undergone only one such surgery. As there was no other evidence to support




                                           -2-
Plaintiff’s claim that she could not sustain a light job, the ALJ did not err by

concluding otherwise.

      2. The Cashier II position does not involve complex tasks. The Dictionary

of Occupational Titles ("DOT") scores the complexity of reasoning involved in

that position as a three on a scale of one to six, with six being the most complex

designation. DOT 211.462-010, available at 1991 WL 671840. That level of

reasoning requires that the worker "[a]pply [a] commonsense understanding to

carry out instructions furnished in written, oral, or diagrammatic form" and to

"[d]eal with problems involving several concrete variables in or from standardized

situations." Id. The vocational expert reasonably thought, and the ALJ reasonably

agreed, that a job with a complexity level of three out of six does not present

complex tasks of the type Plaintiff could not do.

      3. The ALJ properly applied the Medical-Vocational Guidelines in

considering the occupational base. When an applicant’s limitations place her

somewhere between two contradictory guidelines, the Medical-Vocational Rules

direct the ALJ to defer to a vocational expert. See SSR 83-12(2)(c), available at

1983 WL 31253 ("In situations where the rules would direct different conclusions,

and the individual’s exertional limitations are somewhere ‘in the middle’ in terms

of regulatory criteria for exertional ranges of work, more difficult judgments are


                                          -3-
involved . . . . Accordingly, [vocational expert] assistance is advisable . . . .");

Moore v. Apfel, 216 F.3d 864, 870 (9th Cir. 2000). The ALJ did precisely what

the rules required: He consulted a vocational expert. Relying on the expert’s

testimony, he found that Plaintiff could not do the full range of light work because

of her impairments, but that Plaintiff could work in a Cashier II position, a light

job. We see no error in that analysis.

      AFFIRMED.




                                           -4-